DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9, 11-17, 20-26, 28-30, 32, 34-35, 37-43, 46-50 and 99-103 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier 6,485,063.
In regard to claim 1, Olivier discloses (fig. 8) a rotary shoulder connection comprising:
(a)    A box connection 234 having a box axis, wherein the box connection has a box outer radius 258, a box counter bore radius 262 and a box inner radius 260, and box threads 270 having a box thread form cut along a box taper;
(b)    A pin connection having a pin axis, wherein the pin connection has a pin nose inner radius 252, a pin outer radius 240, a pin cylinder radius 240 and a pin nose radius 256, and pin threads 250 having a pin thread form cut along a pin taper to align with the box threads inside the box connection; and

i.    A primary box shoulder with a first curved profile 264 defined by a primary axial box radius height, a primary box center point and a primary box radius;
ii.    A primary pin shoulder with a second curved profile 256 defined by a primary axial pin radius height, a primary box center point and a primary pin radius; and
iii.    wherein the primary box shoulder contacts the primary pin shoulder to form a curved primary shoulder and wherein the curved primary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially and inward in the pin connection (the curved surface 256 is going to push radially outward in all directions of the curved surface against curved surface 264 causing a portion of surface 262 to be pushed axially and radially inward in the same manner that the mating curved surfaces of the present invention would move both axially and inward).
In regard to claim 2, wherein the first end point 256 is co-planar with a first reference plane (pick any plane running through point 256).
In regard to claims 3 and 29, wherein the primary axial box radius height is from about 0.000 inch to about the length of the primary box radius in inches; and the primary axial pin radius height is from about 0.000 inch to about the length of the primary pin radius in inches (see fig. 8 and 9 where the pin and box radius heights are identical).
In regard to claim 4 and 30, wherein the primary box center point is located at about half-way between a box counter bore diameter and a pin bevel diameter; and the primary pin center point is located at about half-way between the box counter bore diameter and the pin bevel diameter (see fig. 8 and 9).

In regard to claim 8 and 34, wherein the primary box
shoulder 274 is convex shaped and the primary pin shoulder 244 is concave shaped.
In regard to claim 9 and 35, wherein the primary box shoulder has one or more of a first flat region (flat surface between 268 and 264 at an inner edge of the first curved profile 264 and a first angled flat region 266 at an outer edge of the first curved profile; and the primary pin shoulder has one or more of a second flat region (flat surface between 248 and 244) at an inner edge of the first curved profile 244 and a third flat region 246 at an outer edge of the first curved profile 244.
In regard to claim 11 and 37, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box included angle between the first box thread flank and the second box thread flank, and a box thread root, and wherein the pin thread form comprises a first pin thread crest, a second pin thread crest, a first pin thread flank, a second pin thread flank, a pin included angle between the first pin thread flank and the second pin thread flank, and a pin thread root (see fig. 11).
In regard to claim 12 and 38, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see figs. 8-12).
In regard to claim 13 and 39, wherein the first box thread crest and/or the second box thread crest is circular, square, triangular or trapezoidal shaped (see figs. 8-12);
and wherein the first pin thread crest and/or the second pin thread crest is circular, square,

In regard to claim 14 and 40, wherein the first box thread flank and/or the second box thread flank straight shaped, and wherein the first pin thread flank and/or the second pin thread flank are straight shaped.
In regard to claim 15 and 41, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see figs. 8-12).
In regard to claim 16 and 42, wherein the box included angle is from about 29 degrees to about 90 degrees, and wherein the pin included angle is from about 29 degrees to about 90 degrees (see threads in figs. 2-3).
In regard to claim 17 and 43, wherein the box thread form is triangular and the box included angle is about 60 degrees, and wherein the pin thread form is triangular shaped and the pin included angle is about 60 degrees (see threads in figs. 2-3).
In regard to claim 20 and 46, further comprising one or more of a box boreback, a box stress relief groove 224 and a pin stress relief groove 208.
In regard to claim 21 and 47, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 22 and 48, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 23 and 49, wherein the rotary shoulder connection is applied to one or more of drill pipe.
In regard to claim 24, wherein the rotary shoulder connection is applied to one or more of drill pipe, heavy weight drill pipe.

(a) a secondary shoulder connection at a second end of the box connection and a second end of the pin connection comprising:
i.    A secondary box shoulder with a third curved profile 274 defined by a secondary axial box radius height, a secondary box center point and a secondary box radius;
ii.    A secondary pin shoulder 242 with a fourth curved profile defined by a secondary axial pin radius height, a secondary pin center point and a secondary pin radius; and
iii.    wherein the secondary box shoulder contacts the secondary pin shoulder to form a curved primary shoulder and wherein the curved primary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially and inward in the pin connection (the curved surface 256 is going to push radially outward in all directions of the curved surface against curved surface 264 causing a portion of surface 262 to be pushed axially and radially inward in the same manner that the mating curved surfaces of the present invention would move both axially and inward).
In regard to claim 26, wherein the second end is offset a first distance from the first end (space between 266 and 274).
In regard to claim 28, wherein the first distance is a connection length (space between 266 and 274).
In regard to claim 99, 101, 102, Olivier discloses a method of using a rotary shoulder connection comprising:
(a)    providing the rotary shoulder connection of claim 1; and
(b)    applying the rotary shoulder connection to one or more products (drill pipes).

In regard to claim 103 further comprising tightening the rotary shoulder connection between the one or more products (drill pipes) to form the curved primary shoulder and the curved secondary shoulder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 10, 27, 31, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier 6,485,063.
Olivier discloses a threaded connection as described above, but does not disclose the 
exact sizes recited by the Applicant.  However, it would have been obvious to one of ordinary skill in the art to modify the size of the components of Olivier to that recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 18-19 and 44-45, 67 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier ‘063 in view of Dutilleul et al. 2004/0262919.

metal threads are treated.  Dutilleul et al. teaches that cold-working tubular connections, to prepare the metal to withstand certain service conditions (see paragraph 74), is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to cold work the threaded connection of Olivier, in order to prepare the metal to withstand certain service conditions, as taught by Dutilleul.
Claims 51-54, 57, 59-66, 69-75, 77-79, 81, 83-91, 94-98, 104-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier ‘063 in view of Angelle et al. 2014/0183862.
In regard to claim 51, further comprising:
(a) a secondary shoulder connection (see fig. 4) at a second end of the box connection and a second end of the pin connection comprising:
i.    A secondary box shoulder 132 at a secondary box angle with respect to a second perpendicular to the box axis at a second end point, wherein the secondary box angle is from greater than or equal to about 0 degrees to less than or equal to 15 degrees;
ii.    A secondary pin shoulder at a secondary pin angle 114 with respect to the second perpendicular to the pin axis at the second end point, wherein the secondary pin angle is from greater than or equal to about 0 degrees to less than or equal to about 15 degrees; and
iii.    wherein the secondary box shoulder 132 contacts the secondary pin shoulder 114 to form a torque shoulder.
	Olivier discloses the shoulders being at 0 degrees, but not 5 degrees.  Angelle et al. teaches providing mating shoulders at either 0 degrees (see fig. 4), or at an angle anywhere from 1 to 10 degrees (see fig. 2 and paragraph 35).  Therefore it would have been obvious to one of ordinary skill in the art to modify the shoulders of Olivier to include an angle of 5 degrees In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 52, wherein the second end 132 is offset a first distance from the first end 114.
In regard to claim 53, wherein the first distance is a connection length.
In regard to claim 54, wherein the secondary box angle is from greater than or equal to about 0 degrees to less than or equal to about 10 degrees and the secondary pin angle is from greater than or equal to about 0 degrees to less than or equal to about 10 degrees.
54In regard to claim 57, wherein the secondary box angle is about equal to the secondary pin angle to form the torque shoulder (both are at 0 degrees).
In regard to claim 59, wherein the secondary box shoulder is conical shaped (outside of cone, male) and the secondary pin shoulder is conical shaped (inside of cone, female).
In regard to claim 60, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box included angle between the first box thread flank and the second box thread flank, and a box thread root, and wherein the pin thread form comprises a first pin thread crest, a second pin thread crest, a first pin thread flank, a second pin thread flank, a pin included angle between the first pin thread flank and the second pin thread flank, and a pin thread root.
In regard to claim 61, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see figs. 8-12).

and wherein the first pin thread crest and/or the second pin thread crest is circular, square,
triangular or trapezoidal shaped (see figs. 8-12).
In regard to claim 63, wherein the first box thread flank and/or the second box thread flank straight shaped, and wherein the first pin thread flank and/or the second pin thread flank are straight shaped.
In regard to claim 64, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see figs. 8-12).
In regard to claim 65, wherein the box included angle is from about 29 degrees to about 90 degrees, and wherein the pin included angle is from about 29 degrees to about 90 degrees (see threads in figs. 2-3).
In regard to claim 66, wherein the box thread form is triangular and the box included angle is about 60 degrees, and wherein the pin thread form is triangular shaped and the pin included angle is about 60 degrees (see threads in figs. 2-3).
In regard to claim 69, further comprising one or more of a box boreback, a box stress relief groove 224 and a pin stress relief groove 208.
In regard to claim 70, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 71, wherein the rotary shoulder connection is made from one or more of low alloy steels.

In regard to claim 73, wherein the rotary shoulder connection is applied to one or more of drill pipe, heavy weight drill pipe.
In regard to claim 74, Olivier discloses a rotary shoulder connection comprising:
(a)    A box connection having a box axis, wherein the box connection has a box outer radius, a box counter bore radius and a box inner radius, and box threads having a box thread form cut along a box taper;
(b)    A pin connection having a pin axis, wherein the pin connection has a pin nose inner radius, a pin outer radius, a pin cylinder radius and a pin nose radius, and pin threads having a pin thread form cut along a pin taper to align with the box threads inside the box connection; and
(c)    A primary shoulder connection at a first end of the box connection and a first end of the pin connection comprising:
i. A primary box (see fig. 4) shoulder at a primary box angle with respect to a first perpendicular to the box axis at a first end point, wherein the primary box
angle is from greater than or equal to about 0 degrees to less than or equal to about 15 degrees;
ii.    A primary pin shoulder at a primary pin angle with respect to the first perpendicular to the pin axis at the first end point, wherein the primary pin angle is from greater than or equal to about 0 degrees to less than or equal to about 15 degrees;
iii.    wherein the primary box shoulder contacts the primary pin shoulder to form a first seal; and
(d) a secondary shoulder connection at a second end of the box connection and a second end of the pin connection comprising:

ii.    A secondary pin shoulder with a second curved profile defined by a secondary axial pin radius height, a secondary pin center point and a secondary pin radius; and
iii.    wherein the secondary box shoulder contacts the secondary pin shoulder to form a curved primary shoulder and wherein the curved primary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially and inward in the pin connection (the curved surface 256 is going to push radially outward in all directions of the curved surface against curved surface 264 causing a portion of surface 262 to be pushed axially and radially inward in the same manner that the mating curved surfaces of the present invention would move both axially and inward).
In regard to claim 75, wherein the second end is offset a first distance from the first end.
In regard to claim 77, wherein the first distance is a connection length.
In regard to claim 78, wherein the primary axial box radius height is from about 0.000 inch to about the length of the primary box radius in inches; and the primary axial pin radius height is from about 0.000 inch to about the length of the primary pin radius in inches (see fig. 8 and 9 where the pin and box radius heights are identical).
In regard to claim 79, wherein the primary box center point is located at about half-way between a box counter bore diameter and a pin bevel diameter; and the primary pin center point is located at about half-way between the box counter bore diameter and the pin bevel diameter (see fig. 8 and 9).
In regard to claim 81, wherein the primary box radius is about equal to the primary pin radius to form the first seal (256, 264).

In regard to claim 84, wherein the primary box shoulder has one or more of a first flat region (flat surface between 268 and 264 at an inner edge of the first curved profile 264 and a first angled flat region 266 at an outer edge of the first curved profile; and the primary pin shoulder has one or more of a second flat region (flat surface between 248 and 244) at an inner edge of the first curved profile 244 and a third flat region 246 at an outer edge of the first curved profile 244.
In regard to claim 85, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box included angle between the first box thread flank and the second box thread flank, and a box thread root, and wherein the pin thread form comprises a first pin thread crest, a second pin thread crest, a first pin thread flank, a second pin thread flank, a pin included angle between the first pin thread flank and the second pin thread flank, and a pin thread root (see fig. 11).
In regard to claim 86, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see figs. 8-12).
In regard to claim 87, wherein the first box thread crest and/or the second box thread crest is circular, square, triangular or trapezoidal shaped (see figs. 8-12);
and wherein the first pin thread crest and/or the second pin thread crest is circular, square,
triangular or trapezoidal shaped (see figs. 8-12).

In regard to claim 89, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see figs. 8-12).
In regard to claim 90, wherein the box included angle is from about 29 degrees to about 90 degrees, and wherein the pin included angle is from about 29 degrees to about 90 degrees (see threads in figs. 2-3).
In regard to claim 91, wherein the box thread form is triangular and the box included angle is about 60 degrees, and wherein the pin thread form is triangular shaped and the pin included angle is about 60 degrees (see threads in figs. 2-3).
In regard to claim 94, further comprising one or more of a box boreback, a box stress relief groove 224 and a pin stress relief groove 208.
In regard to claim 95, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 96, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 97, wherein the rotary shoulder connection is applied to one or more of drill pipe.
In regard to claim 98, wherein the rotary shoulder connection is applied to one or more of drill pipe, heavy weight drill pipe.

(a)    providing the rotary shoulder connection of claim 51; and
(b)    applying the rotary shoulder connection to one or more products (drill pipes).
In regard to claims 105 and 108, further comprising tightening the rotary shoulder connection between one of more products (drill pipes) to form the curved primary shoulder.
In regard to claims 106 and 109, further comprising tightening the rotary shoulder connection between the one or more products (drill pipes) to form the curved primary shoulder and the curved secondary shoulder.
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view in view of Angelle et al. 2014/0183862 and further in view of Sugino et al. 6,045,165.
Olivier discloses a pin and box connection with secondary connection angles for forming 
a sealing surface, but does not disclose the pin angle being different from the box angle.  Sugino et al. teaches that providing secondary box and pin angles with different angles, in order to improve the seal between the mating surfaces, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the pin and box mating surfaces of Olivier with different angles, in order to improve the sealing properties of the mating surfaces, as taught by Sugino et al.
Claims 67-68 and 92-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier ‘063 in view of Angelle et al. and further in view of Dutilleul et al. 2004/0262919.
Olivier discloses a threaded drill pipe connection made from steel, but it is unclear if the 
metal threads are treated.  Dutilleul et al. teaches that cold-working tubular connections, to prepare the metal to withstand certain service conditions (see paragraph 74), is common and well .
Claims 76, 78, 80 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier ‘063 in view of Angelle et al. 2014/0183862.
Olivier discloses a threaded connection as described above, but does not disclose the 
exact sizes recited by the Applicant.  However, it would have been obvious to one of ordinary skill in the art to modify the size of the components of Olivier to that recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 3/12/21 with respect to claims 1-50 and 99-103 have been fully considered but they are not persuasive.
Applicant argues that Olivier fails to disclose a connection where the primary box 
shoulder contacts the primary pin shoulder to form a curved primary shoulder and wherein the curved primary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially and inward in the pin connection.  The Examiner disagrees, as the curved surface 256 of Olivier is going to push radially outward in all directions of the curved surface against curved surface 264 causing a portion of surface 262 to be pushed axially and radially inward in the same manner that the mating curved surfaces of the present invention would move both axially and inward.  Therefore the rejection has been maintained.
Applicant’s arguments with respect to claim(s) 51-98 and 104-109 have been considered but are moot because a new ground of rejection has been applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID BOCHNA/Primary Examiner, Art Unit 3679